UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4694


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT DEMONA VANCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:17-cr-00318-BHH-1)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, William J. Watkins, Jr., Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Demona Vance, who pled guilty without a plea agreement to being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)

(2018), appeals his 180-month sentence. Vance’s sole argument on appeal is that his

sentence is unlawful because two of his prior South Carolina narcotics convictions are not

“serious drug offenses” under the Armed Career Criminal Act, 18 U.S.C. § 924(e) (2018)

(ACCA). We review de novo whether a state crime qualifies as a predicate offense under

the ACCA. United States v. Burns-Johnson, 864 F.3d 313, 315 (4th Cir. 2017). Finding

no error, we affirm.

       As Vance readily acknowledges, this court recently confirmed that a district court

may apply a modified categorical approach to convictions under the South Carolina statute

underlying Vance’s prior narcotics convictions. See United States v. Furlow, 928 F.3d
311, 317-22 (4th Cir. 2019) (holding that a modified categorical approach may be used to

determine if a prior conviction under S.C. Code Ann. § 44-53-375(B) is a proper ACCA

predicate).   Contrary to Vance’s assertion on appeal, however, the record clearly

establishes that Vance twice pled guilty to possession with intent to distribute cocaine base,

which is a proper ACCA predicate. See 18 U.S.C. § 924(e)(2)(A)(i) (“[T]he terms ‘serious

drug offense’ means . . . an offense under State law, involving manufacturing, distributing,

or possessing with intent to manufacture or distribute, a controlled substance . . . for which

a maximum term of imprisonment of ten years or more is prescribed by law[.]”).

       Vance counters that the Government did not establish the ACCA predicate status of

his prior convictions because, unlike in Furlow, it did not present guilty plea transcripts

                                              2
establishing the elements that Vance admitted at the guilty plea hearings for his South

Carolina convictions. But this Court has long relied on South Carolina sentencing sheets

as Shepard *-approved documents to determine the ACCA-predicate status of a prior South

Carolina conviction. See, e.g., United States v. Bethea, 603 F.3d 254, 259 (4th Cir. 2010)

(“Besides the statute[] itself, the only documents relating to Bethea’s escape conviction

that we may consider are the indictment and the sentencing sheet.”). We thus discern no

error in the district court’s reliance on the state court sentencing sheets related to Vance’s

prior narcotics convictions to determine whether those convictions were proper ACCA

predicates.

       Based on the foregoing, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
           Shepard v. United States, 544 U.S. 13 (2005).

                                              3